Appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered May 7, 2009 in a breach of contract action. The order granted the motion of defendant pursuant to CPLR 3211 (a) (4) to dismiss the action.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on March 1, 2010,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Scudder, P.J., Peradotto, Lindley and Sconiers, JJ.